Order entered August 14, 2019




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00843-CV

   IN RE CHERISH ARNOLD, Individually, and as Next Friend of M.N.A.
     and M.D.A., Minor Children, and as Next Friend of DANIEL TODD
             ARNOLD, an Incapacitated Adult, RELATORS

                Original Proceeding from the 397th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-18-0116

                                         ORDER
                         Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of today’s date, we GRANT relators’ August 12, 2019

amended motion to dismiss their petition for writ of mandamus as moot. We DISMISS as moot

relators’ petition for writ of mandamus. We ORDER that relators bear the costs of this original

proceeding.




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE